DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 18 November 2021 has been entered.
 Response to Amendment
This office action is responsive to the amendment filed on 18 November 2021. As directed by the amendment: claim 1 has been amended, claims 21 and 22 have been added, claims 11-20 have been canceled. Thus claims 1-10 and 21-22 are presently pending in this application.
Response to Arguments
Applicant’s arguments, see Remarks, filed 18 November 2021, with respect to the rejection(s) of claim(s) 1 under 35 U.S.C. 102(a)(1) over Weng et al. (US 2009/0038752 A1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Horn et al. (US 2006/0008606 A1).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 7, 8, 21, and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Horn et al. (US 2006/0008606 A1), hereinafter Horn ‘606.
Regarding claim 1, Horn ‘606 discloses a balloon catheter (“Medical devices comprising catheter shafts and catheter balloons” [0001], “balloon angioplasty catheters” [0017])  comprising a catheter shaft [0001]; and a balloon (100 Fig 1) disposed on the catheter shaft (“mounted on a catheter” [0017]), the balloon comprising a wall member (Fig 5), the wall member comprising an extruded material layer (122 Fig 5); a non-woven fibrous layer (Fiber web 126 Fig 5, [0039] “Suitable webs may be braids, weaves, mesh, helical windings, knits or random rovings.” A fibrous layer made of helical windings is non-woven); a first composition layer (124 Fig 4) in contact with and disposed between the fibrous layer and the extruded material layer (See position of layers in Fig 4); and a second composition layer (the layer of matrix material [0022], combined with the first composition layer to make 128 Fig 5) in contact with and disposed to the outside of the fibrous layer (Fig 5, the matrix coats the outer surface); wherein the first composition layer and second composition layer individually comprise at least one of a polyurethane composition or an epoxy composition (In the embodiment shown in Fig 5, the first and second composition layers are made of the same material [0022], “polyurethanes” [0053]).


Regarding claim 2, Horn ‘606 discloses the balloon catheter of claim 1. Horn further discloses the polyurethane composition binding the fibrous layer (126 Fig 5) to the extruded material layer (122 Fig 5) ([0054] “bind the filaments of the fibrous material to the underlayer balloon”).  
Regarding claims 7 and 8, the limitation of an epoxy composition was part of an alternative Markush grouping in claim 1 and was not relied upon by the examiner, therefore, claims 7 and 8 are also rejected.
Regarding claim 21, Horn ‘606 discloses a balloon catheter (“Medical devices comprising catheter shafts and catheter balloons” [0001], “balloon angioplasty catheters” [0017]) comprising a catheter shaft [0001]; and a balloon (100 Fig 1) disposed on the catheter shaft (“mounted on a catheter” [0017]), the balloon comprising a wall member (Fig 6), the wall member comprising an extruded material layer (122 Fig 6); a fibrous layer (126 Fig 6); a first composition layer (“friction enhanced surface” 124 Fig 6) in contact with and disposed between the fibrous layer and the extruded material layer (See position of layers in Fig 6); and a second composition layer (“matrix” 130 Fig 6) in contact with and disposed to the outside of the fibrous layer (See position of layers in Fig 6); wherein the first composition layer (124 Fig 6) comprises an epoxy composition ([0069] “the invention may use a liquid composition which is curable to a solid polymer. Such a material may be employed to form […] the friction enhanced interface”, [0071] “epoxy”) and the second composition layer (130 Fig 6) comprises a polyurethane composition ([0053] “Polyurethanes”).  
Regarding claim 22, Horn ‘606 discloses a balloon catheter (“Medical devices comprising catheter shafts and catheter balloons” [0001], “balloon angioplasty catheters” [0017]) comprising a catheter shaft [0001]; and a balloon (100 Fig 1) disposed on the catheter shaft (“mounted on a catheter” [0017]), the balloon comprising a wall member (Fig 6), the wall member comprising an extruded material layer (122 Fig 6); a fibrous layer (126 Fig 6); a first composition layer (124 Fig 6) in (See position of layers in Fig 6); and a second composition layer (130 Fig 6) in contact with and disposed to the outside of the fibrous layer (See position of layers in Fig 6); wherein the first composition layer and second composition layer individually comprise at least one of a polyurethane composition or an epoxy composition ([0069] “the invention may use a liquid composition which is curable to a solid polymer. Such a material may be employed to form [000] the friction enhanced interface, the matrix”, [0071] “epoxy”); and wherein the fibrous layer is configured to be wound around the extruded material layer of the wall member of the balloon (See Fig 4) in a helical pattern ([0039] “helical windings”).   
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Horn ‘606  (US 2006/0008606 A1) in view of Zhong (US 6,723,121 B1).
Regarding claim 3, Horn ‘606 discloses the balloon catheter of claim 1. Horn ‘606 further teaches the polyurethane composition comprising a dispersion prior to being cured [0049]. However, Horn ‘606 is silent to the polyurethane composition comprising an aqueous polyurethane dispersion prior to being cured.
Zhong teaches a polyurethane composition comprising an aqueous polyurethane dispersion (“aqueous dispersions or emulsions of polycarbonate -polyurethane coatings” col 3 lines 17-19). It would have been obvious to one of ordinary skill at the time of effective filing for the polyurethane composition layers of Horn ‘606 to comprise an aqueous polyurethane dispersion as taught by Zhong to provide a coating that imparts “long-term biostability” and “serve as superior primer layers for attachment of optional bio-active agents” additionally it is less hazardous than coatings that require organic solvents (col 3 lines 17-26).
Regarding claim 4, Horn ‘606 discloses the balloon catheter of claim 1. However, Horn ‘606 is silent to the polyurethane comprising a cross-linkable polyurethane.
(col 5 line 64 - col 6 line 2). It would have been obvious to one of ordinary skill at the time of effective filing for the polyurethane of Horn ‘606 to have the limitations as taught by Zhong to provide a coating that imparts “long-term biostability” and “serve as superior primer layers for attachment of optional bio-active agents” additionally it is less hazardous than coatings that require organic solvents (col 3 lines 17-26).
Claims 5, 6, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Horn ‘606  (US 2006/0008606 A1) in view of Allex et al. (US 2010/0234875 A1), hereinafter Allex.
Regarding claim 5, Horn ‘606 discloses the balloon catheter of claim 1. Horn ‘606  further discloses the fibrous layer comprising yarn ([0043] “multifilament fibers”). However, Horn ‘606 is silent to the yarn is braided.
Allex teaches a fibrous layer comprising a braided yarn ([0035] “individual threads braided to form a unitary braided fiber”).  It would have been obvious to one of ordinary skill at the time of effective filing for the yarn of Horn ‘606 to be braided as taught by Allex to form a yarn that will not split apart into its individual fibers, ensuring a strong web.
Regarding claim 6, modified Horn ‘606 teaches the balloon catheter of claim 5. Horn ‘606 further teaches the polyurethane composition (layers 16 and 20 Fig 2 comprise a polyurethane composition) surrounding the yarn within the fibrous layer ([0022] “The web is encased in within the combined friction encasement/matrix 128”, See encasement in Fig 5).
Regarding claim 9, modified Horn ‘606 teaches the balloon catheter of claim 5. Modified Horn ‘606 further teaches the braided yarn comprising fibers comprising polyamine (Horn ‘606 [0044]).  
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Horn ‘606  (US 2006/0008606 A1) in view of Horn et al. (US 2007/0250101 A1), hereinafter Horn ‘101.
Regarding claim 10, Horn ‘606 teaches the balloon catheter of claim 1. However, Horn ‘606 fails to teach the wall member further comprising a second extruded material layer.
(142 Fig 4) further comprising a second extruded material layer (140 Fig 4). It would have been obvious to one of ordinary skill at the time of effective filing for the wall member of Horn ‘606 to further comprise a second extruded wall member as taught by Horn ‘101 to further secure the layers together and cover any uneven surfaces.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anna Goldberg-Richmeier whose telephone number is (571)270-3873. The examiner can normally be reached Mon-Thu 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on (571)270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.E.G./Examiner, Art Unit 3783